T. M. Burns, J.
(dissenting). Respectfully, I dissent because I believe that People v Mitchell, 102 Mich App 554, 557; 302 NW2d 230 (1980), rev’d on other grounds 412 Mich 853 (1981), correctly states the law:
"[W]here consecutive and/or mandatory sentencing is ordered by statute, the defendant must be informed of that fact so that he has full knowledge of the true minimum time he will serve by pleading guilty.”
The underlying purpose behind GCR 1963, 785.7 is to ensure that a criminal defendant who wishes to plead guilty "does so voluntarily with full knowledge and understanding of his actions”. People v Willsie, 96 Mich App 350, 353; 292 NW2d 145 (1980). A criminal defendant pleading guilty is very often more concerned with the actual sentence he will receive than with any other consideration. Informing a defendant that the felony-firearm conviction will expose him to a mandatory minimum sentence consecutive to the other charge fits within the underlying purpose of GCR 1963, 785.7. Therefore, I believe that the trial judge must so inform the criminal defendant. See People *386v Woeltje, 112 Mich App 699; 317 NW2d 230 (1982) (T. M. Burns, J., dissenting).
I do understand that the Supreme Court has recently proposed a change to GCR 1963, 785.7(l)(b) which would require the trial court to inform the defendant that the sentences are to run consecutively. 411 Mich 1102. But I do not believe that this proposed change means that the law is presently otherwise. The Supreme Court has proposed this rule change to clarify the law. Because of the present split in authority on this issue, this rule is highly desirable. Therefore, I do not believe that this proposed rule change determines this issue one way or the other.
I would reverse.